NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
  
 

                 United States Court of Appeals
                                   For the Seventh Circuit 
                                   Chicago, Illinois 60604 
                                                
                                 Submitted January 11, 2017* 
                                  Decided January 27, 2017 
                                                
                                            Before 
 
                        FRANK H. EASTERBROOK, Circuit Judge 
                         
                        ANN CLAIRE WILLIAMS, Circuit Judge 
                         
                        DAVID F. HAMILTON, Circuit Judge 
 
No. 16‐3117 
 
JANEL N. SMITH,                                      Appeal from the United States District Court 
     Plaintiff‐Appellant,                            for the Southern District of Illinois. 
                                                      
     v.                                              No. 15‐CV‐33‐NJR‐PMF 
                                                      
UNITED STATES OF AMERICA and                         Nancy J. Rosenstengel, 
BUREAU OF ALCOHOL, TOBACCO,                          Judge. 
FIREARMS AND EXPLOSIVES, 
     Defendants‐Appellees. 

                                         O R D E R 

      Janel Smith, an investigatory analyst for the Bureau of Alcohol, Tobacco, Firearms 
and  Explosives,  appeals  the  dismissal  of  her  suit  against  the  United  States  and  the 
Bureau under the Federal Tort Claims Act , 28 U.S.C. §§ 1346(b), 2674. We affirm. 
       


                                                 
            * We have agreed unanimously to decide the case without oral argument because 

the  briefs  and  record  adequately  present  the  facts  and  legal  arguments,  and  oral 
argument would not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
No. 16‐3117                                                                             Page 2 
 
       The  allegations  in  Smith’s  amended  complaint,  as  the  district  court  noted,  are 
“quite murky.” According to her complaint, Smith informed Bureau management that 
she  intended  to  file  both  a  complaint  with  the  Equal  Opportunity  Employment 
Commission  and  a  whistleblower  complaint  with  the  Office  of  the  Inspector  General 
because she was being harassed by her supervisor, Lisa Storey, and a co‐worker, Frances 
Bruce.  After  filing  these  complaints,  Smith  maintained  that  Storey  harassed  and 
threatened  her  on  multiple  occasions.  Storey,  Smith  alleged,  told  her  that  the 
Department  of  Justice  was  tracking  her,  that  she  would  be  “blacklisted”  for  filing 
administrative complaints, and that she would lose any suit she filed against the Bureau. 
Sometime  later,  before  responding  to  a  discovery  request  from  the  EEOC  about  her 
complaint,  Smith  asserted  that the  Bureau helped  Storey replace the hard  drive in her 
computer. The harassment escalated to workplace violence more than a year later, Smith 
further alleged, when Bruce intentionally hit her with a stack of paper.   
        
       Smith filed this suit seeking monetary damages against the United States and the 
Bureau  for  “negligent,  wrongful  acts,  and  omissions”  committed  against  her  by 
government employees during the course of her employment. She asserted that she was 
bringing her claims under the FTCA; the Whistleblower Protection Act of 1989, 5 U.S.C. 
§ 1221; Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e‐2; 28 U.S.C. § 2680(a); 
28 U.S.C.  § 2680(h);  18 U.S.C.  §  2701;  the  Due  Process  Clause  of  the  Fourteenth 
Amendment;  and  two  internal  Bureau  policies,  ATF  Order  1340.4A  and  ATF  Order 
8610.1B. 
        
       The district court construed Smith’s complaint to include twelve counts under the 
FTCA, eleven of which it dismissed with prejudice and one without prejudice.1  See FED. 
R. CIV. P. 12(b)(6). For purposes of this appeal, the most noteworthy claims dismissed by 
the district court were Smith’s due process claim and her claim based on the Bureau’s 
removal of Storey’s hard drive before  the completion of  discovery  in violation of  ATF 
Order 1340.4A and 18 U.S.C. § 2071.   
        
       The court allowed Smith five weeks to amend her complaint to state a claim for 
intentional infliction of emotional distress and to include any non‐FTCA claims—such as 
claims based on Title VII or Bivens—that the district court did not consider. When Smith 

                                                 
            1  The district court dismissed ten counts with prejudice. It then dismissed Smith’s 

Title VII count with prejudice but allowed her leave to amend her complaint to name a 
proper defendant. 
No. 16‐3117                                                                                     Page 3 
 
failed  to  amend  her  complaint  by  the  court’s  deadline,  the  court  dismissed  the  action 
under Fed. R. Civ. P. 41(b). 
         
        Smith’s  appeal  is  difficult  to  parse,  but  as  best  we  can  tell  she  challenges  the 
dismissal of her claim relating to the destruction of Storey’s hard drive. The district court 
dismissed  this  claim  against  the  Bureau  because  it  was  not  a  proper  defendant.  The 
district court also dismissed this claim against the United States because Smith did not 
identify any tort for which a private person could be found liable for removing a hard 
drive before the completion of a government investigation. To the extent her claim could 
be construed as one for spoliation of evidence, the court added that Smith failed to allege 
facts  sufficient  to  state  such  a  claim.  Alternatively,  if  she  meant  to  assert  a  claim  of 
misrepresentation  (in  that  the  removal  of  the  hard  drive  tainted  the  completeness  or 
accuracy of information given to the EEOC regarding her discrimination complaint), she 
would be barred from doing so because the FTCA expressly excludes claims arising out 
of misrepresentation. 
         
        We agree with the district court that Smith did not state any claim relating to the 
replacement  of  Storey’s  hard  drive.  The  district  court  properly  dismissed  the  claim 
against  the  Bureau  because  the  United  States  is  the  only  proper  defendant  in  a  FTCA 
suit. Jackson v. Kotter, 541 F.3d 688, 693 (7th Cir. 2008). And it correctly determined that 
Smith  did  not  state  a  claim  against  the  United  States  because  she  did  not  identify  an 
underlying state‐law claim—a prerequisite to bringing a FTCA suit against the United 
States.  See 28  U.S.C.  § 1346(b)(1);  Reynolds  v.  United  States,  549  F.3d  1108,  1111  (7th 
Cir. 2008). In Illinois, spoliation of evidence is not an independent tort but rather a type 
of negligence. See Boyd v. Travelers Ins. Co., 652 N.E.2d 267, 270–71 (Ill. 1995). To succeed 
on her negligence claim, Smith was required to allege and show that the defendant owed 
her a duty, that the defendant breached that duty, and that the breach was the proximate 
cause of her injuries. See Furry v. United States, 712 F.3d 988, 992 (7th Cir. 2013). But Smith 
did not allege in her complaint that she suffered any injury from the replacement of the 
hard drive, so her claim was rightly dismissed. 
         
        Smith  next  asserts  that  the  district  court  improperly  dismissed  her  due  process 
claim against the United States because she adequately alleged that the replacement of 
Storey’s hard drive violated her due process rights. But to the extent Smith asserts that 
she  can  state  a  claim  under  the  FTCA  for  a  violation  of  her  due  process  rights,  she  is 
mistaken.  Constitutional  tort  claims  are  not  cognizable  under  the  FTCA.  See F.D.I.C. 
v. Meyer, 510 U.S. 471, 477–78 (1994). And to the extent she argues that the district court 
should have evaluated whether she adequately stated a Bivens claim with respect to the 
No. 16‐3117                                                                                 Page 4 
 
replacement of Storey’s hard drive, we agree with the court’s decision not to do so. Her 
complaint focused on the alleged harassment as the grounds for her due process claim, 
not the replacement of Storey’s hard drive. And any Bivens claim would necessarily fail 
because Smith did not name an individual defendant in her complaint. See United States 
v. Norwood, 602 F.3d 830, 837 (7th Cir. 2010). What’s more, Smith also was given leave to 
file an amended complaint so that she could include any additional claims (including a 
Bivens  claim  against  an  individual  defendant)  not  considered  by  the  district  court—a 
practice that we have encouraged, see Stanek v. St. Charles Comm. Unit Sch. Dist. No. 303, 
783 F.3d 634, 639 (7th Cir. 2015), and failed to do so. 
         
        One  final  note:  the  district  court  should  have  recognized  that  it  converted  the 
motions  to  dismiss  into  motions  for  summary  judgment  under  FED.  R.  CIV.  P.  12(d) 
because it relied on matters outside of the pleadings to resolve the motions. United States 
v. Rogers Cartage Co., 794 F.3d 854, 861 (7th Cir. 2015). The court thus should have given 
the  parties  notice  of  the  motions’  conversion  and  an  opportunity  to  present  materials 
relevant to the motions. Id. at 861. Its failure to do so was error, see Rutherford v. Judge & 
Dolph Ltd., 707 F.3d 710, 713–14 (7th Cir. 2013), but it was harmless because consideration 
of these materials could not have affected Smith’s substantial rights. See Loeb Indus., Inc. 
v.  Sumitomo  Corp.,  306  F.3d  469,  479–80  (7th  Cir.  2002).  Smith  responded  to  the 
defendants’ motions with exhibits of her own and reasserted all of the facts set forth in 
her Standard Form 95, which the defendants had initially produced.   
         
        We have considered Smith’s other arguments and none has merit. 
                                                                                       AFFIRMED.